Citation Nr: 0202111	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  99-15 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from August 1987 to May 1992.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO) which denied the veteran's claim 
of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


FINDINGS OF FACT

1.  There is no medical evidence establishing a nexus between 
the veteran's diagnosed PTSD and any incident of service.  

2.  The veteran did not engage in combat with an enemy, and 
there is no credible evidence corroborating the veteran's 
alleged in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that she has PTSD as a 
result of being raped in service and that she should 
therefore be granted service connection for that disorder.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  The Board must 
also consider and discuss all applicable statutory and 
regulatory law, as well as the controlling decisions of the 
appellate courts.  See 38 U.S.C.A. § 7104(d)(1) (West 1991).

With these requirements of law in mind, the Board will first 
review the evidence of record as found in the veteran's 
claims folder, discuss the applicable law, and then proceed 
to an analysis of the claim at issue.

Factual Background

The veteran served on active duty in the United States Navy 
from August 1987 to May 1992.  The evidence of record does 
not demonstrate, and she has not contended that she 
participated in combat.

The veteran's service medical records reveal that her 
psychiatric condition was normal on examination in September 
1986.  It was noted in October 1987 that the veteran had 
previously taken birth control pills.  She was seen several 
times in service for genitourinary problems, and vaginitis 
was diagnosed in January 1989.  It was noted in February 1989 
that the veteran had a situational adjustment to adult life.  
She complained on an October 1989 dental health questionnaire 
of nervousness.  Situational adjustment disorder was also 
noted in March 1991.

VA outpatient records dated from November 1993 to October 
1997 reveal that the veteran was taking medication for 
depression in January 1994.  Problems with depression were 
noted in February, March and May 1995.  According to records 
dated in April 1996, the veteran's history included suicide 
attempts in high school.  She complained in April 1996 of 
panic and anxiety attacks and nightmares.  She said that she 
had lived with her grandmother when she was young and that 
she had been sexually abused as a child by baby-sitters and, 
possibly, by her grandmother's partners.  The diagnoses were 
PTSD and panic disorder.

According to a statement in support of the veteran's claim 
from S.B., received by VA in July 1999, the veteran acted 
differently when she returned from the service; the veteran 
eventually told S.B. that she had been raped in service but 
was ashamed to talk about it.

The veteran testified at a personal hearing at the RO in 
January 2000.  She was not represented at the hearing.  
However, she was accompanied by a member of the Veterans 
Services Division.  See 38 C.F.R. § 20.701(2001).  It was 
contended at the hearing on behalf of the veteran that a VA 
psychiatric examination should be obtained since the veteran 
was previously scheduled for an examination but was unable to 
keep the appointment due to examinations at school 
(transcript p.1); that the veteran sought medical treatment 
soon after the rape (transcript p.2) and those records are 
not on file; and that a police report was filed on the rape, 
which VA should obtain (transcript p. 2).

The veteran herself testified that she was still a virgin 
when she was raped on New Years Eve 1987 by another soldier, 
G.G. (transcript p.7).  She further testified that no 
official report of the rape was made, although she informed 
the officer of the day about it (transcript p. 10).  

Relevant law and regulations

Service connection - in general 

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service. 38 U.S.C.A. § 1110, 1131 (West Supp. 2001); 38 
C.F.R. § 3.303 (2001).  

The resolution of this issue must be considered on the basis 
of the places, types and circumstances of service as shown by 
the service records, the official history of each 
organization in which the veteran served, her medical records 
and all pertinent medical and lay evidence.  Determinations 
relative to service connection will be based on review of the 
entire evidence of record.  38 U.S.C.A. § 7104(a) (West Supp. 
2001); 38 C.F.R. § 3.303(a) (2001); see Wilson v. Derwinski, 
2 Vet. App. 16, 19 (1991).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Codman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).
With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2001).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  See 38 C.F.R. § 3.304(f) (2001).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 1991 and Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp 2001); 
38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F. 3d 1477, 1481 (Fed. Cir. 1997).

Analysis

Initial matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines 
the obligations of VA with respect to the duty to assist.  
The VCAA also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issue on 
appeal.  The Board observes that the veteran was informed in 
the June 1999 Statement of the Case and the May 2001 
Supplemental Statement of the Case of the relevant law and 
regulations and the type of evidence that could be submitted 
by her in support of her claim. 

The veteran's contentions with respect to PTSD are that she 
was raped in service by another soldier.  The Board notes 
that, in Patton v. West, 12 Vet. App. 272 (1999), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault are substantive rules 
which are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).  

Paragraph 5.14c states that, in cases of sexual assault, 
development to alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).

In this case, the veteran was sent a letter by VA in April 
1999 which suggested evidence that she might obtain in 
support of her claim, including police reports.  Later in 
1999 she was sent a form by VA seeking specific information 
concerning her personal assault stressor.  She returned the 
form in July 1999 with  the date of the alleged incident but 
no other specific information.  Since the veteran has already 
been given an opportunity to submit alternative sources of 
information, a remand of this issue for additional stressor 
development is not warranted.  Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

Although it was contended at the veteran's January 2000 RO 
hearing that VA should attempt to obtain additional service 
medical records, the Board notes that, according to a March 
1998 report from the National Personnel Records Center, there 
were no additional service medical records at that facility. 
No objective evidence has been provided that there are 
missing service medical records.  Indeed, the veteran has not 
indicated that she sought medical treatment after the alleged 
rape.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001).

The Board has considered whether a remand of this case is 
necessary in order to provide the veteran with another VA 
examination, as requested at her January 2000 RO hearing.  
However, the Board believes that remanding this issue for a 
medical examination is not necessary under the VCAA.  Since 
PTSD was diagnosed in outpatient records dated in April 1996, 
an examination is not required to determine whether the 
veteran currently has PTSD.  Although not clearly stated, 
what the veteran appears to want is a medical nexus opinion 
as to the relationship between the veteran's currently 
diagnosed PTSD and her military service.  The implication is 
that she the veteran has contended that she was raped in 
service, and since PTSD has been diagnosed, the veteran's 
PTSD may be etiologically connected to service and that a 
medical nexus opinion is therefore required.

However, it is unreasonable to ask a medical expert to review 
the record when the evidence that would result (the 
examination report or medical opinion) would not be competent 
evidence.  There is no reasonable possibility that an 
examination report examination would aid in substantiating 
the claim because it cannot provide the missing evidence 
(i.e. stressor verification).  A medical diagnosis is only as 
credible as the history on which it is based.  See Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); see also Swann v. Brown, 
5 Vet. App. 229, 233 (1993) [a diagnosis "can be no better 
than the facts alleged by the appellant"].  Any medical 
opinion which would purport to link a diagnosis of PTSD to an 
in-service stressor would be of no probative value unless 
there is credible evidence that the stressor occurred in 
service.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997) [a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors].  

The Board accordingly declines to seek a medical nexus 
opinion as to this issue because there is no credible 
independent evidence of a service stressor.  The Board does 
not believe that the veteran's claim of rape a number of 
years after service, along with the July 1999 lay statement 
in support of her claim, is a sufficient basis to trigger 
VA's statutory duty to assist the veteran by furnishing a 
nexus opinion.

In summary, although there is no VA compensation and pension 
examination of the veteran of record, evidently because she 
failed to report for a scheduled examination, there are post-
service outpatient treatment records which include a 
diagnosis of PTSD.  In essence, the outcome of this case 
hinges on the existence of a stressor; a psychiatric 
examination would not serve to confirm the existence of such 
stressor and would therefore be useless as evidence of such. 

Finally, the veteran has been accorded ample opportunity to 
present evidence and argument in support of her claim of 
entitlement to service connection for PTSD, including 
testifying at a personal hearing at the RO.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and finds that 
the development of the claim has been consistent with the 
provisions of the new law.  Accordingly, the Board will 
proceed to a decision on the merits on the issue on appeal.  

Discussion

As discussed above, 38 C.F.R. 3.304(f) sets forth the three 
elements required to establish service connection for PTSD.  
For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between the diagnosed PTSD 
and the claimed in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. 3.304(f); Moreau v. Brown, 9 
Vet. App. 389 (1996).

There is of record a medical diagnosis of PTSD.  Element (1) 
of 38 C.F.R. § 3.304(f) is therefore arguably satisfied.  The 
Board is constrained to point out, however, that the April 
1996 diagnosis of PTSD appears to be based on the veteran's 
statement that she was abused by babysitters and possibly 
others before service.  Her naval service and the alleged 
rape during service were not mentioned.
Indeed, it appears that although the veteran repeatedly 
mentioned pre-service sexual abuse to health care providers, 
she never reported the alleged in-service rape.  There is no 
medical statement of record which provides evidence between 
the veteran's diagnosed PTSD and an in-service stressor.  
Accordingly, element (2) of 38 C.F.R. § 3.304(f) has not been 
satisfied.  

With respect to element (3), an in-service stressor, there is 
no evidence that the veteran served in combat, and she has 
not contended otherwise.  Accordingly, the Board concludes 
that combat status has not been demonstrated in this case.
Because the veteran did not engage in combat, the law 
requires that the alleged stressor be corroborated.  The 
veteran's lay testimony is not enough to establish the 
occurrence of an alleged stressor.  

After having carefully reviewed the record, the Board 
concludes that there is no credible corroborating evidence of 
an in-service stressor, which is one of the elements required 
for entitlement to service connection for PTSD.  In reaching 
this conclusion, the Board notes that although VA sent the 
veteran a letter in April 1998  in accordance with the 
provisions of VA Manual M21-1, Part III, 5.14(c) in which the 
types of evidence that she could submit to support her claim 
of rape were noted, she did not respond to that letter.  
Additionally, her July 1999 response to the request for 
additional information on her claimed in-service stressor 
provided only the sketchiest of information.  Her January 
2000 hearing testimony similarly did not provide specific 
details.  The Board again observes that the concerns voiced 
by the United States Court of Appeals for Veterans Claims in 
Patton v. West, 12 Vet. App. 272 (1999) do not exist in this 
case; all steps required to verify stressors under the 
pertinent provision of M21-1 have been complied with by the 
RO, to the extent possible considering the scarcity of 
information provided by the veteran.

It is the Board's principal responsibility to assess the 
credibility and the probative value of proffered evidence in 
relation to the  record in its whole.  See, e.g., Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

The Board has carefully reviewed the record in this case.  
There is no contemporaneous evidence of the alleged rape 
during service.  No official report was made of the alleged 
rape.  There is no indication that the alleged perpetrator 
was court martialed or otherwise subject to military 
discipline or civilian justice.  There is no mention of the 
alleged rape in the veteran's service medical records.  This 
is particularly curious because she was seen several times 
for genitourinary problems in service after the date of the 
attempted rape.  At her personal hearing she ascribed such 
problems, including venereal disease, to the rape, yet she 
never mentioned the rape to military health care providers.

Moreover, VA outpatient treatment records starting in 1994 
contain reference to alleged sexual abuse before service, but 
no mention of the rape during service.  The first report of 
the alleged rape appears in a VA Form 21-526, Veteran's 
Application for Compensation or Pension dated in January 
1998, over seven years after the veteran left service.  
Indeed, it appears that the veteran has referred to the 
alleged rape only in connection with her claim for monetary 
benefits from VA and has never broached the subject with 
health care providers, although she has freely reported 
claimed pre-service sexual abuse.      

Additionally, there are inconsistencies in the veteran's 
presentation.  During her January 2000 personal hearing, 
there was reference in the opening statement to a police 
report being filed (transcript, page 2), but her subsequent 
testimony was to the contrary (transcript, page 10).  In 
addition, while the veteran testified at the January 2000 RO 
hearing that she was a virgin when she was raped on New Years 
Eve 1987-88 (transcript, page 7), the Board notes that she 
had indicated on service medical records dated in October 
1987 that she had previously taken birth control pills; these 
two statements are not compatible.  

In short, the Board finds the veteran's statements to be 
lacking in credibility.  Although the Board has considered 
the veteran's hearing testimony, it appears to be heavily 
flavored by self-interest.  See Cartright v. Derwinski, 2 
Vet. App. 24, 25 (1991) [interest may affect the credibility 
of testimony].  The veteran's report of a rape in service 
appears to have been made exclusively in connection with her 
claim for monetary benefits from the government.  There is no 
satisfactory explanation of record as to why the veteran did 
not disclose the purported rape in service or post-service to 
VA counselors and health care providers, even though she 
repeatedly disclosed pre-service sexual abuse.     

The Board has taken into consideration the lay statement of 
S.B., which was submitted by the veteran to VA in July 1997.  
That statement indicated that the veteran had informed S.B. 
that she had been raped.  S.B.'s letter does not indicate 
that the veteran disclosed any specifics concerning the rape.  
Indeed, it is unclear from S.B.'s letter when the veteran 
talked with S.B. or even whether the veteran told her that 
the rape had occurred during service.  The Board concludes 
that this lay statement, which was made many years after 
service by someone who was not with the veteran in service 
and was based on the veteran's own statements, lacks 
probative value and does not serve to corroborate the 
veteran's stressor.

Boiled down, all references to the alleged rape emanate from 
the veteran herself. 
For reasons expressed above, the Board finds these statements 
to be lacking in credibility and probative value when viewed 
in light of the entire record.  As explained above the 
veteran's statements concerning the purported rape have not 
been corroborated, despite efforts on the part of VA to so 
do.

In short, in the absence of two of the required elements 
under 38 C.F.R. § 3.304(f) (2001), credible supporting 
evidence that a claimed in-service stressor actually occurred 
and medical nexus evidence, the Board concludes that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.  The benefit 
sought on appeal is accordingly denied.



ORDER

Service connection for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

